Request for Information under 37 C.F.R. § 1.105
The applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Any experimental results or other testing documentation performed by the applicant related to the invention claimed.
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
The examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the examiner to make a reasoned judgment of patentability under 35 U.S.C. §§ 102, 103, and 112.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in the applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of the requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
A reply, or a failure to reply, to a requirement for information under this section will be governed by 37 C.F.R. §§ 1.135 and 1.136.  Importantly, a failure to reply to this request for information may result in abandonment of the application.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.

/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721
DETAILED ACTION
This is the first Office Action regarding application number 17/141,205, filed on 01/04/2021, which is a continuation of application number 15/416,354, filed 01/26/2017, and is a continuation-in-part of application number 15/416,303, filed on 01/26/2017.
This action is in response to the Applicant’s Response received 08/13/2022.

Election of Restricted Inventions
The Applicant’s election without traverse of Species A1 (claims 1-19) in the reply received on 08/13/2022 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the Restriction Requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a).

Status of Claims
Claims 1, 3, and 5-20 are currently pending.
Claim 20 is withdrawn.
Claims 2 and 4 are cancelled.
Claims 1, 3, and 5-19 are examined below.
No claim is allowed.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 should amend “the matrix material” to read “the substantially-transparent matrix material” to comply with antecedent basis and improve claim clarity.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,886,873. Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘873 patent is virtually identical to claim 1 of the instant application. The only difference is that in the instant claim 1, it reads “color-patterned image” instead of “consistent opaque appearance” and “at least a portion” instead of “50% of more”. The examiner finds that the limitations of the ‘873 patent read on the limitations of claim 1.
Claims 2-20 of the ‘873 patent are nearly verbatim identical to the instant claims 2-20.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 10 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites in part “…fixing the plurality of substantially-transparent particles in the matrix material in a manner that causes the energy-incident side to reflect substantially…”. The examiner cannot determine how the phrase “fixing…in a manner that causes…” further limits the claim, or what other structural configuration or arrangement this phrase requires. Does this relate to spacing? Orientation? Method of deposition? The examiner will interpret this limitation as if the simple dispersal and fixation of particles within the matrix provides for the recited reflection property.
Claim 10 recites the phrase “a surface treatment” but provides no supporting information that describes any structure or other identifiable property to define this phrase.  The examiner finds this phrase ambiguous and concludes that the claim is rendered indefinite.  Similarly, the limitation “the surface treatment rendering an optical reflectance of the second portions substantially equal to an optical reflectance of the PVF material in the first portions” is confusing and unclear because the examiner cannot determine exactly what sort of optical reflectance profile is required in order to be “substantially equal” to the optical reflectance of the PVF material, or even the means by which the surface treatment actually affects or changes the PVF material reflectance.  For instance, does the surface treatment need to have a substantially equal refractive index or wavelength reflection profile compared to the PVF material? What exactly is the “surface treatment”? Is this some sort of material applied, or some other physical modification of the surface of the PVF material?
The indefiniteness issues of claim 10 is compounded by the fact that the applicant’s specification provides no guidance or other useful information that would allow skilled artisans to provide or incorporate said surface treatment—no specific methods or materials are mentioned. For the purposes of compact prosecution, the examiner assumes that the surface treatment is just more of the energy transmissive layer applied to areas outside the PVF material.
Claim 10 also recites “the first portions”, while claim 8 recites “one or more first discrete portions”. The examiner finds claim 10 indefinite because it is unclear whether there can still be only one first discrete portion, or if there must be plural portions. The applicant should amend the phrase to read “the one or more first discrete portions” (similar to claim 9) to comply with antecedent basis requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITHS (US 2010/0096006 A1) in view of MINAKI (US 2009/0269579 A1).
Regarding claim 1, GRIFFITHS teaches an integrated energy harvesting system for a building (PV cells designed for building rooftops and facades, para. 57), comprising:
an energy harvesting element arranged on a surface of a building structural component (PV cells designed for building rooftops and facades, para. 57); and 
an energy transmissive layer (layer 401) arranged over the energy harvesting element on the surface of the building structural component, the energy transmissive layer having a body-facing side facing the surface of the building structural component, and an energy-incident side opposite the body-facing side, the energy-incident side presenting a color-patterned image (layer incident side may be patterned with text letters or other patterns and shapes, para. 75) when viewed from substantially any aspect on the energy incident side, and the energy transmissive layer passing at least a portion of light energy impinging on the energy transmissive layer through the energy transmissive layer to activate the energy harvesting element (at least some portion of the incident light passes through the layer to activate the solar cell, see Fig. 4D).

    PNG
    media_image1.png
    502
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    495
    media_image2.png
    Greyscale

GRIFFITHS does not disclose expressly that the material composition of the energy transmissive layer includes a plurality of substantially transparent particles in a substantially transparent matrix material, or that the particles comprise a spherical core and multiple surrounding layers with the associated thicknesses and materials as recited in the claim.
MINAKI teaches an energy transmissive layer having a plurality of spherical particles in a matrix arrangement (paras. 165-167; para. 30 describes circularity). MINAKI also describes that a multilayer particle is designed to reflect a specific wavelength of light, and that the core layer may have a thickness between 50-3000nm (para. 39), and multiple shell layers having a thickness of 10-3000nm (para. 38). MINAKI instructs skilled artisans that the thickness is determined by the desired wavelength of light and the refractive index of the material (para. 58), and that oxide and resin dielectric materials may be chosen by skilled artisans for the various layers and cores of the particles (paras. 49, 50, 53; the examiner further finds these materials have refractive index values of 2 or less according to para. 36). MINAKI also discusses various transparent matrix materials to hold the particles (para. 170).
The examiner finds that “light energy impinging” recited by the claim can mean visible light having wavelengths around 400-700nm. MINAKI describes particles having a spherical core with a physical diameter equal to a half wavelength of any visible light wavelength (200-350nm, ranges overlap), and also that a plurality of material layers disposed radially outwardly from the core have thicknesses equal to a quarter wavelength of said light (100-175nm, ranges overlap). The particles are designed to reflect or transmit the same wavelength of light and are not considered to have optical interaction with each other. The examiner understands MINAKI to suggest that any number of layers may be added surrounding the spherical core (most preferably 6+) and even up to 30 layers may be desirable (para. 34). The examiner simply interprets the outermost surrounding layer to read on the claimed “outer coating”.
It would have been obvious to skilled artisans to modify GRIFFITHS and employ the core-shell particles within the transparent matrix taught and suggested by MINAKI in order to provide for exceptional wavelength selectivity within a wide range and also because the described particles are easy and simple to produce (MINAKI, para. 6).

Regarding claim 3, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 1, fixing the plurality of substantially-transparent particles in the matrix material in a manner that causes the energy-incident side to reflect substantially all of one or more selectable wavelengths of the impinging light energy in all directions on the energy-incident side to present the color-patterned image (since the particles are fixed in the matrix material, the examiner determines that the prior art materials would necessarily and inherently produce the functional effect claimed).

Regarding claim 5, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 4 (for purposes of compact prosecution, the examiner will assume claim 5 depends from claim 1), the substantially transparent liquid matrix material having a same index of refraction as the outer coating (the index of refraction of the outermost particle coating and the matrix material will presumably both less than 2 or thereabouts, and the examiner finds that these values are prima facie obvious and close enough to read on the claim, MPEP 2144.05(I)).

Regarding claim 6, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 1, the energy harvesting element comprising a photovoltaic element (GRIFFITHS teaches a photovoltaic element).

Regarding claim 7, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 6, the photovoltaic element being a photovoltaic film (PVF) material (GRIFFITHS, para. 11 describing a “thin film photovoltaic material”).

Regarding claim 8, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 7, further comprising applying the PVF material to one or more first discrete portions of the surface of the building structural component (GRIFFITHS describes the PVF solar devices applied to at least some portions of a building structural surface, para. 57).

Regarding claim 10, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 8, but does not disclose expressly applying a surface treatment to at least second portions of the surface of the building structural component, the second portions of the surface of the building structural component being different portions than the first portions, and the surface treatment rendering an optical reflectance of the second portions substantially equal to an optical reflectance of the PVF material in the first portions. However, the examiner finds it would be obvious to skilled artisans to apply the energy transmissive layer taught by the combination of GRIFFITHS and MINAKI to duplicate the energy transmissive layer to other areas of desired color as a simple application of common and routine design choice for aesthetic purposes, and would not lead to any unexpected or surprising results. MPEP 2144.04(VI)(B) and 2144.04(I).

Regarding claim 11, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 1, the arranging the energy transmissive layer over the energy harvesting element on the surface of the building structural component by delivering the material composition in a liquid form and applying one of heat or light energy to fix the material composition to form the energy transmissive layer (particles and a binder can be dispersed in liquid and deposited into a film, followed by “drying” (examiner interprets as using heat to cure and evaporate liquid/solvent carrier), MINAKI, paras. 166-167).

Regarding claim 12, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 11, each of the substantially-transparent particles having a diameter in a range of 5 microns or less (MINAKI, claim 4).

Regarding claim 13, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 12, each of the substantially-transparent particles having a diameter in a range of 1.0 to 3.0 microns (MINAKI, claim 4).

Regarding claim 16, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 1, further comprising establishing an electrical connection from the energy harvesting element to at least one of an electrical energy power source, an electrical energy storage device and an electrically powered component device in the building (external electrical circuit connected to a light bulb, GRIFFITHS, Fig. 3A, para. 52).

Regarding claim 17, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 16, the electrical connection comprising at least one of an electrical energy converting circuit (electrical connections provide for the conversion of light to electrical energy, and is therefore a “converting circuit”, GRIFFITHS, para. 52) or an electrical energy conditioning circuit (para. 49 describing “power-conditioning equipment”).

Regarding claim 18, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 1, further comprising arranging a substantially transparent protective coating over the energy transmissive layer (GRIFFITHS describes the use of an anti-reflective coating over the solar cell to reduce the amount of light reflected from the front surface of the active material, para. 51).

Regarding claim 19, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 1, the energy transmissive layer being arranged to pass 80% or more of light energy impinging on the energy transmissive layer through the energy transmissive layer to activate the energy harvesting element (the particles in the matrix transmissive layer taught by MINAKI allows for transmission rates of greater than 80% for specific sets of wavelengths, see, e.g., Fig. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITHS (US 2010/0096006 A1) in view of MINAKI (US 2009/0269579 A1) as applied to claim 8 above, and further in view of ROMESBURG (US 2012/0096781 A1).
Regarding claim 9, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 8, but does not disclose expressly that the method further comprises applying a layer of adhesive to the one or more first discrete portions of the surface of the building structural component before applying the PVF material to the one or more first discrete portions, the layer of adhesive affixing the PVF material to the surface of the building structural component in the one or more first discrete portions.
ROMESBURG teaches that solar panels may be bonded with building structural components using adhesive (para. 56).
It would have been obvious to skilled artisans to modify GRIFFITHS and employ an adhesive to bond and fasten together the solar panel PVF layer with the building structural components as taught by ROMESBURG because this is a well-known method of connecting a solar panel to a building, and would be extremely obvious to all artisans.


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITHS (US 2010/0096006 A1) in view of MINAKI (US 2009/0269579 A1) as applied to claim 13 above, and further in view of LI (2011/0217809 A1).
Regarding claim 14, the combination of GRIFFITHS and MINAKI teaches or would have suggested the system of claim 13, but does not disclose expressly that method includes entraining the material composition in an air stream and spraying the entrained material composition on the surface of the building structural component.
LI teaches that aerosol jet printing is a known technique similar to inkjet printing (paras. 82-84), and uses a carrier gas airstream to carry/entrain the particle-containing ink and sprayed with a nozzle.
It would have been obvious to skilled artisans to modify GRIFFITHS and employ an aerosol or other spray method as taught by LI for delivering the material composition because the aerosol/spray methods can deposit larger particles and higher viscosity inks (LI, paras. 54 and 69).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITHS (US 2010/0096006 A1) in view of MINAKI (US 2009/0269579 A1) and LI (2011/0217809 A1) as applied to claim 14 above, and further in view of MANFIELD (US 4967956).
Regarding claim 15, the combination of GRIFFITHS, MINAKI, and LI teaches or would have suggested the system of claim 14, but does not disclose expressly also separately entraining the plurality of substantially-transparent particles and the substantially-transparent matrix material in the air stream to form the material composition sprayed on the surface of the building structural component.
However, MANSFIELD further teaches how multicomponent spraying systems can be used to deposit material abstract. Although MANSFIELD teaches the resin to be deposited with catalyst particles instead of the reflective particles in MINAKI, the examiner notes that the reference is only relied upon to teach the coating technique of spray coating a liquid resin and particle with an airstream. MANSFIELD shows a diagram of a nozzle assembly in which resin and particles are mixed and sent to a nozzle using a compressed air and compressed air control, Fig. 10. The spray of MANSFIELD results in uniform mixing of particles with resin and uniformed aerosol column 4 lines 18-26. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use the spraying technique of MANSFIELD as the deposition technique for depositing binder and particles of MINAKI to ensure good mixing and uniform deposition of the binder and particle mixture.
MANSFIELD teaches keeping the particle and resin materials separate before an internal mixer 318a of Fig. 11. The mixed particle and resin are entrained in air and discharged through the nozzle. However, the residence time in the mixer makes the mixer itself a small reservoir.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721